Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,984,239.  Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are either anticipated by or obvious variants of the patent claims.  In particular, the following table shows the corresponding limitations between the present claims and the patent claims.
Present Application Claims
Patent claims
2. A method comprising: 










performing item identification processing on a received image to identify an item the customer is holding, the item identification processing based at least in part on a stored shopping history of the customer indicating items the customer is more likely to purchase the item identification processing including applying a multi-dimensional model with data representing a customer likelihood to purchase certain items and to not purchase other items; and 


adding an item identified by the item identification processing to an item bin of the customer, 

the item bin of the customer storing data identifying items the customer has picked up for purchase.

3. The method of claim 2, wherein the data representing the customer likelihood to purchase certain items and to not purchase other items is, at least in part, a stored shopping history of the customer.





4. The method of claim 2, wherein the model further includes location, day of the week, and time of day factors indicating a customer likelihood to purchase or not to purchase certain items.

5. The method of claim 2, wherein the model is utilized by the item identification processing to obtain a weight with regard to each of one or more item possibilities identified by the image processing, wherein the weight with regard to item possibility is a factor for the item identification processing to determine an identity of the item the customer is holding.

6. The method of claim 2, wherein a model is generated for each of a plurality of customers by processing customer shopping history data stored in a database with at least one machine learning algorithm.

7. The method of claim 6, wherein the machine learning algorithm is a convolutional neural network algorithm.

8. The method of claim 2, wherein identifying a customer in a shopping area includes: capturing an image of at least a portion of a shopping area; and performing a person recognition function on the image to obtain a customer identity.

9. The method of claim 2, wherein receiving the image of the customer holding the item includes receiving a cropped image that has been cropped to focus item identification processing on an image portion of a larger image that includes the item.

As to claims 10-17, these claims recite features similar to features recited in claims 2-9.  Therefore, they are rejected for reasons similar to those discussed above.

1. A method comprising: 

identifying a customer in a shopping area; 

maintaining an item bin in a computing system of data identifying items the customer has picked up for purchase; 

receiving an image of the customer holding an item; 

performing item identification processing on the image to identify the item the customer is holding, the item identification processing based at least in part on a stored shopping history of the customer indicating items the customer is more likely to purchase the item identification processing including applying a multi-dimensional model with data representing a customer likelihood to purchase certain items and to not purchase other items; and

adding an item identified by the item identification processing to the item bin of the customer.

Claim 1, (“…maintaining an item bin in a computing system of data identifying items the customer has picked up for purchase…”)

See claim 1, (“ …the item identification processing based at least in part on a stored shopping history of the customer indicating items the customer is more likely to purchase the item identification processing including applying a multi-dimensional model with data representing a customer likelihood to purchase certain items and to not purchase other items …”).

2. The method of claim 1, wherein the model further includes location, day of the week, and time of day factors indicating a customer likelihood to purchase or not to purchase certain items.

3. The method of claim 1, wherein the model is utilized by the item identification processing to obtain a weight with regard to each of one or more item possibilities identified by the image processing, wherein the weight with regard to item possibility is a factor for the item identification processing to determine an identity of the item the customer is holding.

4. The method of claim 1, wherein a model is generated for each of a plurality of customers by processing customer shopping history data stored in a database with at least one machine learning algorithm.

5. The method of claim 4, wherein the machine learning algorithm is a convolutional neural network algorithm.

6. The method of claim 1, wherein identifying a customer in a shopping area includes: capturing an image of at least a portion of a shopping area; and performing a person recognition function on the image to obtain a customer identity.

7. The method of claim 1, wherein receiving the image of the customer holding the item includes receiving a cropped image that has been cropped to focus item identification processing on an image portion of a larger image that includes the item.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC TRAN/Primary Examiner, Art Unit 2668